Order entered June 29, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00118-CR

                         ANTONIO LAMAR COCHRAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F15-76529-H

                                            ORDER
       The reporter’s record was due May 22, 2018. When it was not filed, we notified court

reporter Crystal Jones by postcard dated May 24, 2018 that the reporter’s record was overdue.

We directed Ms. Jones to file, by June 23, 2018, (1) the reporter’s record, (2) written verification

that no hearings were recorded, or (3) written verification that appellant had not requested the

reporter’s record.   To date, the reporter’s record has not been filed, and we have had no

communication from Ms. Jones.

       We ORDER court reporter Crystal Jones to file (1) the reporter’s record, (2) written

verification that no hearings were recorded, or (3) written verification that appellant had not

requested the reporter’s record within TWENTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Robert Burns,

Presiding Judge, Criminal District Court No. 1; Crystal Jones, court reporter, Criminal District

Court No. 1; and to counsel for all parties.



                                                   /s/     LANA MYERS
                                                           JUSTICE